Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 29, 2014

The Court of Appeals hereby passes the following order:

A15D0028. RODNEY TERRENCE THOMAS v. THE STATE.

      Rodney Terrence Thomas filed this application for discretionary appeal on
September 2, 2014.1 He appears to be seeking review of his May 25, 2011,
conviction for violating the sex offender registration requirements. We lack
jurisdiction because the application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Here, Thomas filed his application more than three
years after entry of the order he seeks to appeal. Therefore, his application is
untimely, and it is hereby DISMISSED for lack of jurisdiction.




      1
         Thomas initially filed an application in the Supreme Court on
January 9, 2014. The Supreme Court transferred the case here, but we could not
accept the application for filing because it did not include a proper certificate of
service. Thomas re-filed his application on September 2, 2014.
Court of Appeals of the State of Georgia
                           09/29/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.